DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLennan USPN 3760779 in view of Yoo USPN 4523434.

    PNG
    media_image1.png
    401
    1069
    media_image1.png
    Greyscale
Annotated Figure 1 of MacLennan USPN 3760779 (Attached Figure 1)
Regarding Claim 1: MacLennan USPN 3760779 discloses the limitations:
A radiator fan 14 for cooling a radiator 12, comprising: 
a rotation member (see Annotated Figure 1 of MacLennan USPN 3760779 (Attached Figure 1) above) that rotates due to rotation of an engine (shaft 16 driven by the engine, rotates the rotation member, Column 2 Line 22-30); 
a blade member (Attached Figure 1) disposed on a peripheral surface of the rotation member (it is), the blade member receiving air (it does). MacLennan USPN 3760779 is silent regarding the limitations: 
an angle of a surface of the blade member is changed;
a movement member that is disposed in the rotation member and that moves toward the peripheral surface of the rotation member due to a centrifugal force generated by rotation of the rotation member; and 
a coupling member that is coupled to the movement member and the blade member, that transmits a movement of the movement member to the blade member, and that changes the angle of the surface of the blade member.

    PNG
    media_image2.png
    515
    1089
    media_image2.png
    Greyscale
Annotated Figure 3 of Yoo USPN 4523434 (Attached Figure 2)
However, Yoo USPN 4523434 does disclose the limitations:
A fan 1, comprising: 
a rotation member (rotation member = 5,9) that rotates due to rotation of a motor (motor = 3, Column 3 Line 5-24); 
a blade member 10 disposed on a peripheral surface of the rotation member (see Annotated Figure 3 of Yoo USPN 4523434 (Attached Figure 2) above) in such a way that an angle of a surface of the blade member (i.e. angle of surface generally indicated by element 10 in Figure 5, also see Attached Figure 2) is changed (the angle of the surface can be changed by the mechanism including elements 6,7,9,15,15’,16,17,17’,11,21,18, Column 3 Line 5-Column 4 Line 35), the surface of the blade member receiving air (it does); 
a movement member (15,15’) that is disposed in the rotation member (elements 15,15’ are located in rotation member 5,9 as seen in Figure 3 and Figure 4) and that moves toward the peripheral surface of the rotation member (the movement member 
a coupling member (6,7,20,20’,21,11) that is coupled to the movement member (element 6 of the coupling member is coupled to the movement member 15,15’ via pins 14,14’, Column 3 Line 25-39) and the blade member (elements 21,11 of the coupling member are connected to the blade member via element 12), that transmits a movement of the movement member to the blade member, and that changes the angle of the surface of the blade member (Column 4 Line 1-35, the radial outward movement of the movement member caused by rotation of the motor, causes angular movement of the blade member such that when the motor is operated , the blade member assumes an angular pitch against the face of revolution thereby moving air; when the motor stops rotating, the movement members return to their original position to close the air passage, Column 3 Line 50-68).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation member and blade member of MacLennan USPN 3760779 with the rotation member (5,9), blade member 10, movement member (15,15’) and coupling member (6,7,20,20’,21,11) of Yoo USPN 4523434 in order to provide a fan which varies the pitch of the blades according to the revolutionary speed of the motor (Column 1 Line 43-46) and/or to provide a fan which prevents debris and/or dirty air from flowing through the air passage when the fan is not operating (Column 1 Line 17-42).
Regarding Claim 2: MacLennan USPN 3760779 as modified by Yoo USPN 4523434 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further MacLennan USPN 3760779 as modified by Yoo USPN 4523434 does disclose the limitations: wherein an angle of a normal line of the surface of the blade member (Yoo - Attached Figure 2) with respect to a rotation axis direction of the rotation member (MacLennan - the rotation axis of the rotation member is the axis of shaft 16 in Figure 1 | Yoo - the rotation axis of the rotation member is the axis of shaft 8, Attached Figure 2) increases in accordance with a rotation speed of the engine (MacLennan - rotation speed of shaft 16 driven by engine 10 | Yoo - rotation speed of shaft 8; Yoo - as can be seen in Figures 1-4, when the fan is not rotated the surface of the blade member is substantially perpendicular to the rotation axis, thus in this state the angle between the “normal line of the surface of the blade member” and the rotation axis is about zero, as the two are approximately parallel, as the rotation speed of the driven shaft (i.e. the rotation speed of the shaft driven by the engine in the combination) increases, the pitch of the blade member, and thus the angle between the “normal line of the surface of the blade member” and the rotation axis increases, Column 2 Line 45-55). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLennan USPN 3760779 in view of Yoo USPN 4523434 as applied to claim 1 above, and further in view of Seifert USPN 3522795.
Regarding Claim 3: MacLennan USPN 3760779 as modified by Yoo USPN 4523434 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further MacLennan USPN 3760779 as modified by Yoo USPN 
However Seifert USPN 3522795 does disclose the limitations: a movement member (103,103’), the movement member includes a first weight 103 and a second weight 103’ that are disposed so as to face a rotation axis (i.e. face rotational axis of shaft 102), and an elastic member (126,126’) that pulls the first weight 103 and the second weight 103’ toward the rotation axis (it does). 
Hence it would have been obvious to one of ordinary skill in the art to modify the movement member (Yoo - 15,15’) of Yoo USPN 4523434 with the elastic member (126,126’) that ties the free ends of the movement member (103,103’) as taught by Seifert USPN 3522795 in order to draw the free ends of the movement member together with the elastic member when the device is at rest (Column 6 Line 12-19).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lowe USPN 3299963 - discloses a variable pitch fan that adjusts the pitch of the blades by moving a pin 14 to tilt the blade about a pivot pin 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746